

116 HR 7096 IH: National AI Research Resource Task Force Act of 2020
U.S. House of Representatives
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7096IN THE HOUSE OF REPRESENTATIVESJune 4, 2020Ms. Eshoo (for herself, Mr. Gonzalez of Ohio, and Ms. Sherrill) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo establish the National Artificial Intelligence Research Resource Task Force, and for other purposes.1.Short titleThis Act may be cited as the National AI Research Resource Task Force Act of 2020.2.National AI Research Resource Task Force(a)DefinitionsIn this section:(1)National artificial intelligence research resourceThe term national artificial intelligence research resource mean a system that provides researchers and students across scientific fields and disciplines with access to compute resources, co-located with publicly available, artificial intelligence-ready government and nongovernment data sets and a research environment with appropriate educational tools and user support.(2)OwnershipThe term ownership, with respect to a national artificial intelligence research resource, means responsibility and accountability for—(A)the implementation, deployment, and ongoing development of the resource; and(B)providing staff to support such implementation, deployment, and ongoing development.(b)Establishment of task force(1)Establishment(A)In generalThe Director of the National Science Foundation, in coordination with the Director of the Office of Science and Technology Policy, shall establish a task force—(i)to investigate the feasibility and advisability of establishing a national artificial intelligence research resource; and(ii)to propose a roadmap detailing how such resource should be established and sustained.(B)DesignationThe task force established by subparagraph (A) shall be known as the National Artificial Intelligence Research Resource Task Force (in this section referred to as the Task Force).(2)Membership(A)CompositionThe Task Force shall be composed of 12 members selected by the co-chairpersons of the Task Force from among technical experts in artificial intelligence or related subjects, of whom—(i)4 shall be representatives from the Federal Government, including the co-chairpersons of the Task Force;(ii)4 shall be representatives from institutions of higher educations (as such term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)); and(iii)4 shall be representatives from private organizations.(B)AppointmentNot later than 120 days after enactment of this Act, the co-chairpersons of the Task Force shall appoint members to the Task Force pursuant to subparagraph (A).(C)Term of appointmentMembers of the Task Force shall be appointed for the life of the Task Force.(D)VacancyAny vacancy occurring in the membership of the Task Force shall be filled in the same manner in which the original appointment was made.(E)Co-chairpersonsThe Director of the Office of Science and Technology Policy and the Director of the National Sciences Foundation, or their designees, shall be the co-chairpersons of the Task Force. If the role of the Director of the National Science Foundation is vacant, the Chair of the National Science Board shall act as a co-chairperson of the Task Force in lieu of the Director of the National Science Foundation.(F)Expenses for non-Federal membersNon-Federal members of the Task Force shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Task Force.(c)Roadmap and implementation plan(1)In generalThe Task Force shall develop a coordinated roadmap and implementation plan for establishing and sustaining a national artificial intelligence research resource.(2)ContentsThe roadmap and plan required by paragraph (1) shall include the following:(A)Goals for establishment and sus­tain­ment of a national artificial intelligence research resource and metrics for success.(B)A plan for ownership and administration of such resource, including—(i)an appropriate agency or organization responsible for the implementation, deployment, and administration of the resource; and(ii)a governance structure for the resource, including oversight and decisionmaking authorities.(C)A model for governance and oversight to establish strategic direction, make programmatic decisions, and manage the allocation of resources.(D)Capabilities required to create and maintain a shared computing infrastructure to facilitate access to computing resources for researchers across the country, including scal­a­bil­i­ty, secured access control, resident data engineering and curation expertise, provision of curated, data sets, compute resources, educational tools and services, and a user interface portal.(E)An assessment of, and recommend solutions to, barriers to the dissemination and use of high-quality government data sets as part of the national artificial intelligence research resource.(F)An assessment of security requirements associated with the national artificial intelligence research resource and its research and a recommendation for a framework for the management of access controls.(G)An assessment of privacy and civil liberties requirements associated with the national artificial intelligence research resource and its research.(H)A plan for sustaining the national artificial intelligence research resource, including through Federal funding and partnerships with the private sector. (I)The parameters for the establishment and sustainment of the national artificial intelligence research resource, including roles and responsibilities for Federal agencies and milestones to establish and sustain the resource. (d)ConsultationsIn carrying out subsection (c), the Task Force shall consult with the following:(1)The National Science Foundation.(2)The Office of Science and Technology Policy.(3)The National Academies of Sciences, Engineering, and Medicine.(4)The National Institute of Standards and Technology.(5)The Defense Advanced Research Projects Agency.(6)The Intelligence Advanced Research Projects Activity.(7)The Department of Energy.(8)The Department of Defense.(9)The General Services Administration.(10)Private industry.(11)Institutions of higher education.(12)Such other persons as the Task Force considers appropriate.(e)StaffStaff of the Task Force shall comprise detailees with expertise in artificial intelligence, or related fields from the Office of Science and Technology Policy, the National Science Foundation, or any other Federal agency the co-chairpersons consider appropriate, with the consent of the head of the Federal agency. The co-chairpersons may hire staff from outside the Federal government for the duration of the task force. (f)Task force reports(1)Initial reportNot later than 6 months after the date on which all of the appointments have been made under subsection (b)(2)(B), the Task Force shall submit to Congress and the President an interim report containing the findings, conclusions, and recommendations of the Task Force. The report shall include specific recommendations regarding steps the Task Force believes necessary for the establishment and sustainment of a national artificial intelligence research resource.(2)Final reportNot later than 3 months after the submittal of the interim report under paragraph (1), the Task Force shall submit to Congress and the President a final report containing the findings, conclusions, and recommendations of the Task Force, including the specific recommendations developed under subsection (c).(g)Termination(1)In generalThe Task Force shall terminate 90 days after the date on which it submits the final report under subsection (f)(2).(2)RecordsUpon termination of the Task Force, all of its records shall become the records of the National Archives and Records Administration.